Citation Nr: 1701799	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-17 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a bilateral hearing loss disability.

2.  Entitlement to an increased rating for tinnitus.

3.  Entitlement to service connection for a cold injury of the right lower extremity, to include symptoms of sweating feet, cold sensitization, shiny shins, numbness and pain of the feet, tingling and paresthesia, thick distorted toenails, fungus, and Raynaud's phenomenon.

4.  Entitlement to service connection for a cold injury of the left lower extremity, to include symptoms of sweating feet, cold sensitization, shiny shins, numbness and pain of the feet, tingling and paresthesia, thick distorted toenails, fungus, and Raynaud's phenomenon.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

7.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

8.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

9.  Entitlement to service connection for diabetes mellitus.

10.  Entitlement to service connection for prostate cancer.

11.  Entitlement to service connection for skin cancer (claimed as melanoma).


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1963 to June 1966.  

This case comes before the Board of Veterans' Appeals (the Board) from July 2011, May 2012, and March 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a November 2016 submission, the Veteran stated that he did not wish to have the American Legion assist him in any way and that he wished to present his own case to the Board.  The Board has interpreted this statement as a revocation of the power of attorney in favor of American Legion.  As a Veteran can revoke his representative in order to become unrepresented at any time, the title page reflects the Veteran's status as unrepresented.  38 C.F.R. § 14.631(f)(1) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran was scheduled to attend a Board hearing in Washington, D.C. in January 2017.  In a November 2016 letter, the Veteran indicated he wished to attend a videoconference hearing at the AOJ in lieu of the hearing in Washington, D.C. due to medical necessity.  Thus, remand is in order to provide the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a videoconference hearing with a VLJ in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




